  Case 19-04001       Doc 64      Filed 03/13/20 Entered 03/13/20 16:15:58              Desc Main
                                   Document     Page 1 of 10



                          UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION
AMERICAN RECEIVABLE                                   §
CORPORATION,                                          §
      vs.                                             §                    Adv. No. 19-4001
BARRY FRANK                                           §


            PLAINTIFF’S SUMMARY JUDGMENT REPLY AND OBJECTIONS

       Defendant’s Summary Judgment Response (“Response”) substantiates Plaintiff’s claims of

embezzlement and larceny through admissions while failing to create a genuine issue of material

fact through proper summary judgment evidence. More importantly, Defendant has waived all rights

of set-off, reduction or any defense against Plaintiff in this action. Therefore, Defendant’s liability

to Plaintiff remains non-dischargeable under the embezzlement or larceny exception.

       1.      The Response contains fourteen (14) statements of undisputed facts

(“Statements”) wherein Defendant admits to embezzlement. Frank admits that he directly

received, endorsed and deposited into SKI’s bank account the Walmart Misdirected Payments

(“WMP”) totaling $290,948.49, establishing the first element. See Statement #5. Defendant

admits that he failed to timely deliver to Plaintiff, in full, all WMP, despite Plaintiff’s immediate

right of possession of these payments, establishing the second element. Id. #7 & 14. Defendant

admits that he did not advise or notify Plaintiff of his receipt and retention of all WMP he

received, Plaintiff did not have knowledge of or otherwise approve Defendant’s misappropriation

of these payments, and he retained and used at least $31,297.74 of Plaintiff’s property,

establishing the third element. Id. at # 5, 7, 9, 11 & 14.

       2.      Defendant received Plaintiff’s property but failed to return it to Plaintiff pursuant

to the PSA. Courts have routine held that such action constitutes embezzlement. See In Re

                                                  1
 Case 19-04001        Doc 64     Filed 03/13/20 Entered 03/13/20 16:15:58             Desc Main
                                  Document     Page 2 of 10



Brady, 101 F.3d 1165 (6th Cir. 1996), wherein the debtor sold property belong to the creditor,

failed to disclose to creditor and divide the sales proceeds as per the parties’ agreement, and

transferred the funds to the debtor’s company; In Re Rifai, 604 B.R. 277 (Bankr. S.D. Tex.

1999), citing In Re Davenport, 353 B.R. 150 (Bankr. S.D. Tex. 2006), wherein a senior attorney

failed to make payments to an associate attorney at the agreed upon higher percentage and this

debt was not dischargeable, and: In Re Shuler, 20 B.R. 163 (Bankr. D. Idaho 1992), wherein the

court found that the seller’s failure to give the owner his percentage of proceeds from a

consignment sale were not dischargeable.

       3.      Circumstances of fraud can be inferred from the totality of the circumstances.

Plaintiff is not required to establish that Defendant’s misrepresentations or conduct induced

Plaintiff to part with its property. In Re Bowman, 607 B.R. 614 (Bankr. W.D. Ky., 2019).

Instead, Plaintiff is required to prove misappropriation and circumstances of fraud, such as

concealing the misappropriation, while the court remains free to consider Defendant’s credibility

and character. Id. Per Defendant’s admissions, he concealed his receipt and retention of all the

WMP through his failure to advise or notify Plaintiff of his receipt and retention of each of these

payments. See Statement #4. Defendant retained and used $31,297.74 of the WMP, without

notice to and consent or approval of Plaintiff. See Statement #7 & 9.

       4.      Fraudulent intent is satisfied as Defendant was aware Plaintiff wanted the WMP

but took each for himself without an accounting. See In Re Laughlin, 2012 WL 1014754 (Bankr.

S.D. Tex. 2012), citing In Re Buhay, 77 B.R. 561, 563 (Bankr. W.D. Tex. 1987). Defendant

acknowledges that Plaintiff did not consent to his retention of any percentage or portion of the

WMP and Plaintiff has an immediate right of possession of all these funds. See Statement

#11&14. The Declaration attempts to provide his interpretation of an accounting, but long after

                                                 2
  Case 19-04001        Doc 64      Filed 03/13/20 Entered 03/13/20 16:15:58               Desc Main
                                    Document     Page 3 of 10



the misappropriation and only as a result of this action. Defendant alone had access to the WMP

(once received), had knowledge that Plaintiff wanted these payments (per the PSA and absence

of consent or approval to the contrary), and failed to provide any accounting for the WMP at the

time of his misappropriation (did not identify all checks and amounts received and the

corresponding SKI invoices applicable to these payments). See In Re Amerejuve, Inc., 2015 WL

2226344 (Bankr. S.D. Tex. 2015).

        5.      Larceny is synonymous with theft. Plaintiff contends that Defendant’s

subsequent retention and use of any portion of the WMP constitutes larceny. Specifically,

Defendant took Plaintiff’s property without its consent and against its will (per the PSA all WMP

belong to Plaintiff) and converted this property for a use by someone other than Plaintiff, i.e.,

Defendant or SKI. See In Re Stollman, 404 B.R. 244 (Bankr. E.D. Mich. 2009). Defendant’s

efforts to negate fraudulent intent fall short as he failed to advise Plaintiff of his receipt of each

payment and amount comprising the WMP, his retention and use of each payment, his failure to

hold these payments in trust in a separate account (as required by the PSA and acknowledged by

Defendant in Statement 1a), his refusal to deliver all of the WMP in full to Plaintiff per the PSA,

and the absence of any approval or consent by Plaintiff to allow Defendant to misappropriate and

use the WMP.

        6.      The Declaration, attached as Ex. A to the Response (“Declaration”), is subject to

several objections asserted below. Additionally, the Declaration, while lengthy, is littered with

inadmissible opinions, speculation, legal conclusions, improper interpretation of summary

judgment exhibits, and utter confusion. More importantly, the Declaration contradicts the

Response’s exhibits, the Response and the Declaration. While Plaintiff prays that this Court

strike the Declaration in its entirety, it is confident that this Court will give it the “evidentiary”

                                                   3
 Case 19-04001        Doc 64       Filed 03/13/20 Entered 03/13/20 16:15:58         Desc Main
                                    Document     Page 4 of 10



weight it deserves.

       7.      The Response attempts to diminish or eliminate the circumstances of fraud by

alleging that Defendant’s actions, a clear breach of the PSA, were done in the open and without

any concealment. The Declaration confirms that of the seven (7) payments totaling $218,361.23

he received from Walmart that comprise the WMP, he only paid $171,873.88 to Plaintiff, leaving

a delta of $46,487.35 that is unexplained and unaddressed in the Response or Declaration. Per

Defendant’s Ex. 42, he admits to retaining and not paying Plaintiff $55,603.67. If the Court

includes those additional amounts he did not pay to Plaintiff because Plaintiff did not purchase

the corresponding invoices (irrelevant to Frank’s obligations to deliver these misdirected

payments in full to ARC per PSA and Statements) totaling $34,324.92, Ex. 42 reflects that he

retained $89,928.59 of the WMP. If the Court reviews Defendant’s Ex. 43, the difference

between the amount Plaintiff purchased or funded and the amounts he paid is $31,299.74. This

amount differs from the amount set forth at Statement 9 without explanation. Regardless, this

amount contradicts the amounts set forth in Ex. 42 and the $46,487.35 delta created from the

payments Defendant received and made to Plaintiff as detailed in the Declaration. Defendant’s

numbers are a moving target, ranging from an admission of $31,299.74 to $89,928.59 and fail to

contradict Gurney’s declaration.

       8.      The Declaration, coupled with Defendant’s Exhibits 35, 36 and 38, fails to

demonstrate Frank’s “open” misappropriation. Ex. 35 and 36 purport to serve as evidence that

ARC was notified of Defendant’s receipt, deposit and use of Walmart checks numbered 1865105

and 1872524 for $64,111.64 and $ 2,078.40 respectively. However, these exhibits do not

identify the Walmart check numbers, the SKI invoices, or the full Walmart check amounts.

Additionally, Defendant’s exhibits confirm that he improperly retained 25% of each of these

                                                4
 Case 19-04001        Doc 64      Filed 03/13/20 Entered 03/13/20 16:15:58             Desc Main
                                   Document     Page 5 of 10



payments yet ARC never consented to this split (as provided for in the PSA and stipulated in the

Statements) and had no opportunity to object prior to receiving these payments. Defendant

testified that he received Walmart check number 1880428 in the amount of $88,890.34 and relies

upon Exhibit 38 as evidence that he properly advised ARC of same. However, Ex. 38 has no

reference to the Walmart check number, does not address the SKI invoice it is intended to pay, or

identify the full Walmart check amount. Rather than remain consistent with the previous 75%

and 25% split (a percentage Defendant contends is equitable and consistent with the spirit of the

PSA), he issued a payment to Plaintiff of $53,950.00 rather than $62,917.75 (the amount of a

75% split). Again, Plaintiff had no prior opportunity or notice to object to this split or

Defendant’s misappropriation. These actions are the very shadows that fraud thrives in and

reflects anything but actions that are “open, honest and with no concealment or intent to deprive

ARC of their money”, as proclaimed in the Response.

       9.      The PSA obligates Defendant to immediately notify Plaintiff of all direct

payments he receives and to retain, in trust and a separate bank account, those misdirected

payments until each is either delivered or paid to Plaintiff in the full amount of the original

misdirected payment. Any effort by Defendant to portray his efforts as honorable, honest or

forthcoming is disingenuous. His failure to disclose the receipt of all of the WMP, the check

number and full amounts of each payment, and the identification of the corresponding invoices

intended for payment coincided with Plaintiff’s cessation of purchasing invoices and funding

SKI. Frank wanted to obtain additional funding from Plaintiff to continue business as usual. See

Declaration, ¶ 14. Defendant acknowledged that the WMP were Plaintiff’s property but “out of

some frustration that American Receivable Corporation stopped purchasing invoices” retained

the WMP. See MSJ Ex. 9, #16. If this is not direct evidence of Defendant’s fraud, it certainly

                                                  5
 Case 19-04001        Doc 64     Filed 03/13/20 Entered 03/13/20 16:15:58            Desc Main
                                  Document     Page 6 of 10



rises to the level of circumstantial evidence of fraud.

       10.     Defendant’s obligations under the PSA survive termination. See MSJ, Ex. 1,

section 11.01. Further, any alleged failure by Plaintiff to respond to Defendant’s request to

verify amounts owed does not constitute a waiver of Plaintiff’s rights under the PSA. Id., section

11.02. Finally, the PSA’s termination procedures only provide for a formal termination by

Defendant, an action not supported by summary judgment evidence. Id., section 12.01. The split

Defendant contends applied to all WMP required Plaintiff’s consent and an amendment to the

PSA. Section 14.02 of the PSA provides that no course of dealing or parol evidence shall be

used to modify any terms of the PSA. Again, Defendant produced no summary judgment

evidence of any written PSA amendment.

       11.     The Declaration is a “sham affidavit” as it fails to provide any explanation for the

contradiction or disparity with Frank’s January 9, 2020 sworn deposition testimony

(“Deposition”) and therefore, fails to create a genuine issue of material fact. See Cleveland v.

Policy Mgmt. Sys. Corp., 526 U.S. 795, 806 (1999). The Declaration relies upon documents that

were received and reviewed by Defendant in 2017. See Declaration ¶ 6. Additionally, the

Declaration is offered or made in bad faith in violation of FRCP 56. Specifically, the

Declaration states in several sections that Defendant did not breach the PSA while the Response

acknowledges that his failure to deliver the WMP in full to Plaintiff and within 24 hours of

receipt is a breach of the PSA. See Declaration ¶ 12 and 23 and the Statements #5, 7 & 9.

       12.      Defendant testified in his Deposition that he was unable to identify the amounts

he contends Plaintiff retained from the WMP and whether those payments were for purchased or

unpurchased Walmart invoices. See MSJ Ex. 7, #14. Further, he previously testified that he did

not know the total amount of payments SKI or Defendant made to Plaintiff from the WMP, the

                                                  6
 Case 19-04001        Doc 64     Filed 03/13/20 Entered 03/13/20 16:15:58              Desc Main
                                  Document     Page 7 of 10



intent or purpose of the Reserve Account, and what fees or amounts can be applied or assessed

against the Reserve Account. See MSJ Ex. 3, pg. 194-195, ln. 17-8; pg. 158, ln. 20-23; pg. 159,

ln. 21-25; pg. 160, ln. 1-9; pg. 162, ln. 19-22. However, Defendant’s efforts to introduce or rely

upon contradictory testimony reflecting his sudden familiarity with and understanding of the

Reserve Account, activity occurring within the Reserve Account, and accounting based upon the

Reserve Account is improper and must be rejected by this Court. See Declaration ¶ 6, 7, 20, 21

& 23.

        13.    Defendant’s current pleading (Dkt. #11) has been reduced through this Court’s

rulings to those affirmative defenses set forth in paragraphs 7-14 (i.e. waiver, estoppel, setoff,

recoupment and accord and satisfaction). For the first time, the Response asserts a claim that

Plaintiff breached the PSA thereby excusing Defendant from his failure to comply with the PSA

and Guaranty, specifically the delivery in full of all WMP to Plaintiff. See Response, pg. 10;

Declaration ¶ 12, 14 & 23 (arguing that Defendant was entitled to retain WMP after Plaintiff

improperly terminated the PSA). For the first time, the Response asserts claims of willful

misconduct, misappropriation of funds, wrong and dishonest misuse, fraudulent and deceptive

intent to steal, fraud and corruption, and a failure of presentment on the demand for attorneys’

fees. See Declaration ¶ 21 & 22. It is important to note that pursuant to the Guaranty, Defendant

waived any notice and demand, including presentment of any claims for attorneys’fees. See MSJ

Ex. 2, ¶ 6. In any event, this Court may take judicial notice of the abated state court proceeding

in which Plaintiff made demand for attorneys’ fees. Accordingly, Plaintiff objects to the

assertion and reliance upon these previously unasserted claims or defenses and moves to strike

all references to same, including all supporting evidence.

        14.    Plaintiff objects to the exhibits attached to the Declaration as it purports to

                                                  7
  Case 19-04001        Doc 64     Filed 03/13/20 Entered 03/13/20 16:15:58             Desc Main
                                   Document     Page 8 of 10



establish the business record exception for SKI, not Defendant. See ¶ 26. Plaintiff further

objects to Ex. 2, 15, 21, 27-29, 41, 44 & 45 as Defendant lacks the knowledge of the procedures

for preparing these records or the record keeping procedures for the entity that maintained these

various documents, Profit Stars. To clarify, the various reports and schedules that Defendant

attributes to Plaintiff are documents that are housed and maintained by Profit Stars. Admission

of a third-party’s business record is proper if the second business determines the accuracy of the

first business. See Martinez v. Midland Credit Mgmt., Inc., 250 S.W.3d 481, 485 (Tex. App.—El

Paso 2008, no pet.). Defendant has failed to do so.

           15.   Plaintiff further objects to Ex. 27, 42, 43, 47 and 48A as each was prepared for

specific litigation purposes, thereby removing a required indicia of reliability qualifying it as a

business record. See Sessums v. State, 129 S.W.3d 242, 249 (Tex. App.—Texarkana 2004, pet.

ref’d.).

           16.   On October 22, 2019, this Court issued an order compelling certain discovery

responses and documentation by Defendant on or before November 6, 2019. See Dkt. #38. Ex.

16, 27-29, 32, 37, 40, 42, 43, 47 and 48A are clearly responsive to the Court’s order yet were

produced for the first time with the Response. See Requests for production 4 and 11 and

interrogatories 14 and 18 that were addressed by the Court’s order. Additionally, Defendant was

under a continuing obligation to supplement his prior discovery responses, including the

production of these challenged exhibits, but failed to do so. See Requests for Production 29, 35

&39 relating to Defendant’s contention that Plaintiff stole Defendant’s funds, all documents

reviewed or relied upon in responding to interrogatories and all documents supporting

Defendant’s contention that he did not convert Plaintiff’s property. Further, Plaintiff’s Second

Motion to Compel found at Dkt. #44 remains outstanding. Plaintiff objects to the exhibits and

                                                  8
 Case 19-04001           Doc 64   Filed 03/13/20 Entered 03/13/20 16:15:58           Desc Main
                                   Document     Page 9 of 10



moves to strike each from the Response.

         17.   Conclusory statements, hearsay and speculative statements are not proper

summary judgment evidence. See Ryland Group v. Hood, 924 S.W.2d 120, 122 (Tex. 1996).

Plaintiff objects to those conclusory statements highlighted in green, hearsay highlighted in red,

and speculative statements highlighted in green, as reflected in the portions of the Declaration

attached as Exhibit 1.

         18.   The Declaration states that Defendant is the president of SKI but fails to state

when he assumed this position, the associated responsibilities, and the level of involvement he

had with overseeing SKI’s operations. Others working for SKI had or have the requisite level of

knowledge to testify to those statements contained in the Declaration. Specifically, Kevin

Westdyk was the chief financial order and handled the “day-to-day accounting practices” and

would have been “directly involved with Brad or Jack at American Receivable, purchase of

things.” See MSJ Ex. 3, pg. 72; ln. 1-14. Defendant’s disclosures do not designate him to testify

on the areas addressed in the attached Declaration. Instead, Kevin Westdyk was designated as

the one with the specific knowledge regarding the PSA, reserve account, and invoices purchased.

Because Defendant failed to positively demonstrate his qualifications and the requisite basis for

such personnel knowledge to testify as detailed in the Declaration, specifically the calculation of

payments received and made, the reserve account, and Plaintiff’s damages, the Declaration must

be struck from the response. See Radio KSCS v. Jennings, 750 S.W.2d 760, 761-762 (Tex.

1988).

         19.   Defendant’s summary judgment evidence is neither proper nor sufficient to create

a genuine issue of material fact. The Declaration is a tribute to Defendant’s interpretation of

schedules and documents, including the PSA, and is crammed with opinions relating to

                                                 9
  Case 19-04001       Doc 64      Filed 03/13/20 Entered 03/13/20 16:15:58              Desc Main
                                  Document      Page 10 of 10



Plaintiff’s claims and damages. Regardless, the Declaration is insufficient to controvert the clear

and concise testimony of DeLoss Braddock Gurney, Jr. A denial of Plaintiff’s summary

judgment rewards Defendant for his blatant disregard of this Court’s order compelling certain

discovery responses, his evasive deposition testimony and his contradictory declaration as well

as the waiver of his defenses as clearly provided by the PSA and Guaranty.

       20.     Defendant’s efforts to confuse purchased versus unpurchased invoices is

immaterial as provided by the PSA and Plaintiff’s immediate rights to possess all WMP.

Defendant’s attempts at deflecting attention away from Plaintiff’s application of payments it

received from Defendant to the reserve account rather than invoices is an attempt to mislead this

Court and misrepresent the uncontroverted facts established by Mr. Gurney. Accordingly,

Plaintiff is entitled to all relief requested in its Motion for Summary Judgment.


                                                Respectfully submitted,

                                                 /s/ Eric L. Scott
                                                 ERIC L. SCOTT
                                                 SCOTT | VISCUSO, PLLC
                                                 escott@sv-legal.com
                                                 1105 North Bishop Avenue
                                                 Dallas, Texas 75208
                                                 214-289-2891
                                                 480-393-5063– Fax
                                                 ATTORNEYS FOR PLAINTIFF

                                    CERTIFICATE OF SERVICE
        I certify that on this the 13th day of March 2020, a true and correct copy of the foregoing was
electronically filed with the Clerk of the United States District Court.

                                                             /s/ Eric L. Scott
                                                             Eric L. Scott




                                                  10
